                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


RUDISLAN PEREZ,

       Plaintiff,

v.                                                   CIVIL ACTION NO.
                                                      5:18-cv-00208-TES
GREGORY BOWMAN and TITAN
TRANSFER, INC.,

        Defendants.



     ORDER GRANTING DEFENDANTS’ MOTION FOR PARTIAL SUMMARY
                          JUDGMENT




      The Court now considers the Motion for Partial Summary Judgment [Doc. 39]

filed by Gregory Bowman and Titan Transfer, Inc. Defendants argue that the Court

should dismiss Plaintiff’s claims for lost wages and direct negligence against Titan

Transfer.

      After consideration of the arguments presented by both parties, the Court

GRANTS Defendants’ Motion for Partial Summary Judgment.

                                    BACKGROUND

      This action stems from a motor vehicle accident that occurred on March 9, 2016,

in the parking lot of a Love's Truck Stop in Butts County, Georgia between a tractor-

trailer operated by Defendant Gregory Bowman and a tractor-trailer owned by Plaintiff.


                                            1
Plaintiff, a resident of Las Vegas, Nevada, was in Georgia for work at the time of the

accident. Defendants admit Bowman was acting in the course and scope of his

employment with Titan Transfer at the time of the subject accident, and that Titan

Transfer owned the vehicle driven by Bowman. [Doc. 39-15, pp. 1—2].

       Plaintiff filed the present action in the Superior Court of Butts County on

February 12, 2018. [Doc. 1, p. 1]. On June 8, 2018, Defendants removed the case to this

Court based on diversity jurisdiction. [Id., p. 4]. Plaintiff asserts claims against Bowman

and his employer, Titan Transfer, for negligence and alleges injuries and damages as a

result of the accident. [Doc. 1-2, pp. 6—8]. Plaintiff seeks to recover directly from Titan

Transfer under the principle of respondeat superior, as well as other independent

negligence grounds, namely: Titan Transfer being independently negligent in its hiring,

training, supervising, and management of Bowman; and for negligently entrusting

Bowman with its vehicle. [Id., pp. 7—8]. Titan Transfer admits that the respondeat

superior doctrine applies to it because Bowman acted within the scope of his

employment during all relevant times. [Doc. 39-16, p. 4]. Defendants also admit

Bowman’s actions constituted simple negligence but deny that the negligence

proximately caused Plaintiff’s alleged injuries. [Id., p. 2].

       As part of his damages, Plaintiff alleged in a deposition that he suffered lost

wages as a result of the subject accident. [Id.]; [Doc. 39-9, Perez Depo., p. 45:14-25]. In

their motion for partial summary judgment, Defendants state, “Plaintiff has included a



                                               2
claim for lost wages during the course of discovery, including during his deposition.”

[Doc. 39-16, p. 2]. In his Complaint, Plaintiff alleges damages for “economic loss in the

past present and future.” [Doc. 1-2, p. 6]. Plaintiff does not further elaborate on his

economic loss damages in his Complaint. In response to written discovery requests,

Plaintiff stated, “I do claim wage loss. Due to the loss of a truck, Plaintiff lost about two

months of income (from 3/9/16 to about 5/9/16). Plaintiff is unsure of the amount of

income loss, but he calculates about $400 a day.” [Doc. 39-8, p. 7]. Plaintiff contends he

was self-employed at the time of the accident. [Id.].

                                       DISCUSSION

   A.      Standard of Review

        Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A dispute is genuine if the evidence would allow a

reasonable jury to return a verdict for the nonmovant and a fact is material if it “might

affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In

considering this motion, “the evidence of the [nonmovant] is to be believed, and all

justifiable inferences are to be drawn in [the nonmovant’s] favor.” Id. at 255. However,

the Court need not draw “all possible inferences” in favor of the nonmovant. Horn v.

United Parcel Servs., Inc., 433 F. App’x 788, 796 (11th Cir. 2011).

        The movant “bears the initial burden of informing the district court of the basis



                                               3
for its motion[] and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it

believes demonstrate the absence of a genuine issue of material fact.” Jones v. UPS

Ground Freight, 683 F.3d 1283, 1292 (11th Cir. 2012) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 323 (1986). The burden then shifts to the nonmovant “to rebut that showing by

producing affidavits or other relevant and admissible evidence beyond the pleadings.”

Jones, 683 F.3d at 1292 (quoting Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d

1292, 1315 (11th Cir. 2012)).

   B.      Plaintiff’s Direct Claims Against Titan Transfer

        Defendants first move to dismiss the direct claims against Titan Transfer [Doc.

39-16, p. 4]. In its response to the Defendants’ motion for partial summary judgment,

“Plaintiff concedes that Defendant Titan is entitled to partial summary judgment as to

the direct claims against it for negligent hiring/retention and entrustment.” [Doc. 42, p.

2]. Given that Plaintiff concedes that the direct claims against Titan Transfer are due to

be dismissed—and because the Court finds there is nothing in the record to support his

direct claims against Titan Transfer—the Court GRANTS Defendants’ motion for

partial summary judgment on those claims.

   C.      Plaintiff’s Claim for Lost Wages

        Defendants also move to dismiss Plaintiff’s claim for lost wages arising from the

accident. [Doc. 39-16, p. 9]. In this diversity action, Georgia law governs the issue of



                                              4
damages. See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 77 (1938). In Georgia, it is well

settled that “[d]amages must be proved by evidence which furnishes the jury with

sufficient data to enable them to calculate the amount with reasonable certainty,” and

“[p]roof of damages cannot be ‘left to speculation, conjecture and guesswork.” Hurst

Boiler & Welding Co., Inc. v. Firstline Corp., 426 S.E.2d 22, 23 (Ga. Ct. App. 1992); Super

Discount Markets v. Coney, 436 S.E.2d 803 (Ga. Ct. App. 1993) (proof of lost wages must

be “reasonably certain” and not speculative).

       Defendants’ motion for partial summary judgment asserted that the existing

evidence for lost wages is simply too speculative to allow a jury to ascertain Perez’s

economic loss. [Doc. 39-16, pp. 9—11]. Defendants correctly point out that Plaintiff

estimates his lost wages as “$400 a day,” but offers no other concrete support for

calculating this figure besides “bank documents.” [Id., p. 9]. However, Defendants

allege that the “bank documents” Plaintiff provided offer no descriptions or other

information to show that these documents refer to lost wages supposedly lost as a result

of this accident. [Doc. 39-16, p. 10].

       Defendants also point out that Plaintiff only made vague and ambiguous

statements about the length of time he was unable to return to work because of the

accident. [Id., p. 10]. Defendants next point to multiple supplemental discovery requests

for the Plaintiff’s lost wages claim that went unanswered, besides Plaintiff producing




                                              5
“credit card statements.” 1 [Id.]. Thus, Defendants have sufficiently demonstrated that

Plaintiff produced insufficient evidence needed to support a claim for lost wages. The

burden then shifts to the Plaintiff to present evidence showing lost wages could be

calculated with reasonable certainty.

        In Plaintiff’s reply, Plaintiff fails to present any evidence at all that would enable

a jury to calculate the amount of lost wages with reasonable certainty. In fact, Plaintiff

merely implores the Court to “use its experience and common sense” and allow him to

make his lost wage claim to a jury. [Doc. 42, pp. 2—3]. Of course, this plea fails to meet

the requisite summary-judgment standard.

        Plaintiff’s response again lacks any information that would allow a factfinder to

calculate damages for lost wages. [Id.]. Plaintiff only offers that he was in Georgia for

work and “at the very least Plaintiff was obviously out of work post-accident.” [Id., p.

2]. Again, this vague, speculative and ambiguous statement fails to meet the legal

standard to demonstrate lost wages. Seemingly, the only evidence Plaintiff could

present for his alleged lost wages are his credit card and bank statements. [Doc. 39-16,

p. 10]; see also [Doc. 39-9, Perez Depo., p. 45:14-25]; [Doc. 39-14]. However, Plaintiff did

not produce his credit card or bank statements in his reply. [Doc. 42]. Further, as




1Defendants cite to “Exhibit N” to show Plaintiff’s production of credit card statements. [Doc. 39-16, p.
10]. Exhibit N only contains an email from Defendants’ counsel. [Doc. 39-14]. However, the Plaintiff’s
reply fails to state the relevancy of the credit card statements or discuss them at all. [Doc. 42, pp. 2—3].
Thus, the credit card statements offer no help in ruling on the present motion.


                                                      6
already discussed, Plaintiff never directly ties the credit card statements to his lost

wages claim. Based on this information, a reasonable jury could not return an award for

lost wages to the Plaintiff because the Plaintiff has failed to sufficiently provide a means

for calculating lost wages. Thus, there is no sufficient evidence to create a genuine issue

of material fact under the foregoing authority. Accordingly, the Court GRANTS

Defendants’ Motion for Partial Summary Judgment on Plaintiff’s claim for lost wages.

                                      CONCLUSION

       For the reasons above, the Court GRANTS Defendants’ Motion for Partial

Summary Judgment [Doc. 39]. Accordingly, the Court DISMISSES the Plaintiff’s claim

for lost wages and the claims against Titan Transfer for direct negligence.

       SO ORDERED, this 31st day of January, 2020.

                                           S/ Tilman E. Self, III
                                           TILMAN E. SELF, III, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              7
